HOUSTON, Justice
(concurring specially).
The record does not reflect whether Lacy S. Williams, during his lifetime, practiced tree farming on the land from which the timber was cut by the life tenant, Hattie Williams, and, if so, whether the timber sale by Ms. Williams during her life estate was similar to the timber operations practiced by Mr. Williams during his lifetime. If it was, Ms. Williams, as a life tenant, without regard to the power of disposition in Mr. Williams’s will, had a right to the proceeds from the timber sale. Reynolds v. Jones, 274 Ala. 242, 145 So.2d 437 (1962).